                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON, DIVISION


JOHN ALLEN JR., Individually, and as a §
representative of THE ESTATE OF JOHN §
ALLEN and LAWTON ALLEN                 §
                                                         §    CIVIL ACTION NO. 4:18-CV-00171
                                                         §    JURY DEMANDED
VS.                                                      §
                                                         §
JUSTIN THOMAS HAYES, individually,                       §
                                                         §
TYLER SALINA, individually and CITY
                                                         §
OF HOUSTON, TEXAS


          RESPONSE IN OPPOSITION TO CITY OF HOUSTON’S MOTION TO
                              DISMISS (Dkt. 63)


      TO THE HONORABLE JUDGE LYNN HUGHES:


          Plaintiffs files this its Response to Defendant, City of Houston’s Motion to Dismiss

      Plaintiffs’ claims in their Second Amended Complaint1 pursuant to Rule 12(b)6.

      Plaintiff will show the court the following:




                                     I.TABLE OF CONTENTS


      1
       The Second Amended Complaint includes the Corrected Second Amended Complaint which is incorporated
      herein.


                                                                                                        1
TABLE OF CONTENTS                           1
TABLE OF AUTHORITIES                        2
OBJECTION TO FACTS ALLEGED BY DEFENDANTS    4
BACKGROUND FACTS                           5
ARGUMENT AND AUTHORITIES                   6
CONCLUSION                                 14
CERTIFICATE OF SERVICE                     15




                                            2
         II.OBJECTION TO FACTS ALLEGED BY DEFENDANTS

   Plaintiff ’s facts in the Live Complaint are to be taken as true. The Defendant has

introduced disputed allegations in its Motion to Dismiss. It is inappropriate to

introduce disputed unauthenticated allegations at this stage. Gibbons v. Leggett & Platt,

Inc., Civil No. 3:02-CV-0458-H, 2002 U.S. Dist. LEXIS 18595 (N.D. Tex. Oct. 2,

2002).

    Therefore, Plaintiff objects to the defendant’s recitation of Plaintiff ’s facts as set

forth in their motion to dismiss and disputes them.

Plaintiff, of course, alleges each and every fact in his live complaint as well as all the

exhibits to the live complaint as if fully set forth within the live complaint (Exhibit 1,

live complaint). Montez v. Dep’t of the Navy, 392 F.3d 147, 149 (5th Cir. 2004).



                           III.BACKGROUND FACTS


   Plaintiffs incorporate by reference facts in their live complaint as though contained

herein. (Dkt. Entry # 60 and 61).

   This case involves the fatal shooting death of an unarmed mental health consumer,

John Allen, Sr. during a routine traffic stop by Justin Hayes. a city of Houston officer

on November 4, 2015. ( See Dkt. Entry # 60 and 61 ¶ )




                                                                                          3
        After the shooting, no life saving measures were performed by any of the over

twelve officers at the scene. The vehicle was cleared of having any weapons. Officers

Palatino and Arroyo planted evidence (gun in Allen’s truck) based on the report (See

Ex.#1 ¶) The City of Houston awarded the shooting officer a certificate based on the

shooting (See Ex#1 ¶) Plaintiff alleges in this 42 U. S .C. 1983 case the City of

Houston, officer Hayes and Morelli violated John Allen’s Fourth, Fourteenth, Eight

Amendments to the U. S. Constitution and the wrongful death and survival action.

      Leave of this court was not required to join additional parties, nor are the claims

against Morelli, Palatino and Arroyo barred by statute limitations as stated in the

pleading: (1) the claims relate back to the original filing and (2) Fraudulent

concealment.

                     IV.ARGUMENT AND AUTHORITIES

FRCP 12(b)(6) Motion to Dismiss Failure To State A Claim Standard Of Review

      “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.” Ashcroft

v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937(2009) (quoting Bell Atlantic Corp v. Twombly, 550

U.S. 544, 570 (2007) The requisite facial plausibility exists “when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged. Iqbal at 556 U.S.at 678. “Determining

whether a complaint states a plausible claim for relief: is “a context-specific task that


                                                                                            4
requires the reviewing court to draw on its judicial experience and common sense.” Id

at 679. See also Robbins v. Oklahoma, 519 F. 3d 1242, 1248 (10th Cir. 2008) (degree of

required specificity depends on context, the type of claim at issue.)

    In evaluating motions to dismiss filed under Rule 12(b)(6), the court “must accept

all well-pleaded facts as true, and view them in the light most favorable to the plaintiff.

“ McCartney v. First City Bank, 970 F. 2d, 45, 47 (5th Cir. 1992). Further, “”[a]ll

questions of fact and any ambiguities in the controlling substantive law must be

resolved in the plaintiff ’s favor.” Lewis v. Fresne, 252 F. 3d 352, 357 (5th Ci. 2001).

    Elements of a plaintiff ’s claims “must be addressed by allegations in the complaint

sufficient to give the defendant fair notice” See Christopher v. Harbury, 536 In Inclusive

Cmtys.’ Project Inc. v. Lincoln Prop. Co., 920 F. 3d 890, 900 (5th Cir. 2019) (holding that

when evaluating a 12(b)(6) motion a court is limited to the “facts set forth in the

complaint, documents attached to the complaint” and documents attached by the

defendant to its motion to dismiss that are referenced in the plaintiff ’s complaint). No

documents are attached to John Allen’s complaint nor are any documents attached to

the defendant's motion to dismiss that are referenced in the plaintiff ’s complaint. (See

Dkt. Entry # 61, 62 and #63)

     Here, in John Allen’s case the court’s analysis is, therefore, limited to the four

corners of the pleading, Second Amended Complaint(Corrected) (Dkt. Entry #60-61)




                                                                                           5
A dismissal for failure to state a claim upon which relief can be granted is reviewed de

novo. Baughman v. Hickman, 935 F.. 3d 306 (5th Cir. 2019).

    A motion to dismiss under rule 12(b)(6) is “viewed with disfavor and is rarely

granted.” Lowrey v. Texas A & M Univ. Sys., 117 F.3d 242, 247 (5th Cir. 1997) (quoting

Kaiser Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th

Cir. 1982)). In considering a motion to dismiss for failure to state a claim, a complaint

must be liberally construed in favor of the plaintiff and all well-pleaded facts taken as

true. Mid-Town Surgical Ctr., L.L.P. v. Humana Health Plan of Texas, Inc., 16 F. Supp. 3d

767, 773 (S.D. Tex. 2014).

     The complaint must contain sufficient factual allegations to state a claim for relief

that is “plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Amacker v.

Renaissance Asset Mgmt. LLC, 657 F.3d 252, 254 (5th Cir. 2011). “A claim has facial

plausibility when the pleaded factual content allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Hershey v. Energy

Transfer Partners, L.P., 610 F.3d 239, 245 (5th Cir. 2010) (quoting Ashcroft, 556 U.S. at

678). When there are well-pleaded factual allegations, a court should presume the

allegations are true, even if doubtful, and then determine whether they plausibly give

rise to an entitlement to relief. Ashcroft, 556 U.S. at 679.

     The court’s review is "limited to the complaint, any documents attached to the

complaint, and any documents attached to the motion to dismiss that are central to



                                                                                         6
the claim and referenced by the complaint." Lone Star Fund V (U.S.), L.P. v. Barclays

Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010); Montez v. Dep’t of the Navy, 392 F.3d 147,

149 (5th Cir. 2004).



          MUNICIPAL LIABILITY UNDER 42 U.S.C SECTION 1983

    Title 42 U.S.C. Section 1983 provides in relevant part:

       Every person who, under color of any statute, ordinance, regulation, custom or
usage , of any State. . . subjects, or causes to be subjected, any citizen of the United
States or other person within the jurisdiction thereof to the deprivation of any rights,
privilege, or immunities secured by the Constitution and laws, shall be liable to the
party injured in an action at law, suit in equity, or other proper proceeding for redress
[.]

    A municipality or other local government is not vicariously liable under § 1983 for

their employees' actions. Pembaur v. Cincinnati, 475 U.S. 469, 478, 106 S. Ct. 1292, 89 L.

Ed. 2d 452 (1986) (emphasis in original) (citing Monell, 436 U.S. at 665-683).

   However, a municipality may be liable under § 1983 if the governmental body itself

"subjects" a person to a deprivation of rights or "causes" a person "to be subjected"

to such deprivation. Monell v. New York City Dept. of Social Servs., 436 U.S. 658, 692, 98 S.

Ct. 2018, 56 L. Ed. 2d 611 (1978). Under § 1983, local governments are responsible

only for "their own illegal acts." Id. 471.

     Municipal liability under § 1983 has three elements: (1) a policymaker; (2) an

official policy; and (3) a violation of a constitutional right whose "moving force" is the



                                                                                           7
policy or custom. Piotrowski v. City of Houston, 237 F.3d 567, 578 (5th Cir. 2001) (citing

Monell, 436 U.S. at 694). An Official policy "usually exists in the form of written policy

statements, ordinances, or regulations, but may also arise in the form of a widespread

practice that is 'so common and well-settled as to constitute a custom that fairly

represents municipal policy.'" James v. Harris Cty., 577 F.3d 612, 617 (5th Cir. 2009).

    The policy must have been the "moving force" behind the plaintiff's constitutional

violation. Piotrowski, 237 F. 3d at 580 (quoting Monell, 436 U.S. at 694). An official

policy “usually exists in the form of written policy statements, ordinances, or

regulations, but may, as here in the Allen case, also arise in the form of a widespread

practice that is “so common and well-settled as to constitute a custom that fairly

represents municipal policy.” Whatever its form, to yield municipal liability under

Section 1983, the policy must have been the “moving force” behind the plaintiff ’s

constitutional violation. Piotrowski, 237 F. 3d at 580 (quoting Monell, 436 U.S. at 694).

In other words, there was 'a direct causal link' between the policy and the violation.

James v. Harris County, 577 F.3d 612, 617 (5th Cir. 2009). “Where an official policy or

practice is unconstitutional on its face, it necessarily follows that a policymaker was

not only aware of the specific policy, but was also aware that a constitutional violation

[would] most likely occur.” Burge v. St. Tammany Par., 336 F. 3d 363, 370 (5th Cir. 2003).

        On the other hand, where an alleged policy is facially innocuous, establishing

the requisite official knowledges necessitates that a plaintiff demonstrate that the



                                                                                          8
policy was promulgated or “implemented with ‘deliberate indifference’ to the ‘known

or obvious consequences’ that constitutional violations would result.” See Alvarez v.

City of Brownsville, 904 F. 3d 382, 390 (5th Cir. 2018) (quoting Bd of Cty. Comm’rs of Bryan

Cty. v. Brown, 520 U.S. 397, 407 (1997)0, cert. denied, 139 S.Ct. 2690 (2019); (must

show “facially innocuous” policy or custom was “promulgated with deliberate

indifference to the known or obvious consequences that constitutional violations

would result”).

      Establishing deliberate indifference generally requires a “pattern of similar

violations” arising from a policy “so clearly inadequate as to be “obviously likely to

result in constitutional violation.” Burge at 370. A narrow “single incident” exception

to the pattern requirement, however, has been recognized. Thompson v. Upshur Cty., 245

F. 3d 447, 459 (5th Cir. 2001). For deliberate indifference to be based on a single

incident, “it should have been apparent to the policymaker that a constitutional

violation was the highly predictable consequence of a particular policy.” Alvarez at 390

(quoting Burge, 336 F. 3d at 373) (alleged facts must be such that “it should have been

apparent to the policymaker that a constitutional violation was the highly predictable

consequence of a particular policy or failure to train.”

  Houston cites this court to an unpublished decision, Fuentes, 689 Fed. App’x at 778.

that have no precedential value for the position that: 27 or more prior cases are

needed for the plaintiff to establish a pattern of unconstitutional searches over a three



                                                                                          9
year period to show a Monell violation. That is simply not the standard. The seven or

more prior incidents of police involved shooting in paragraphs 266-273 is sufficient

to show a pattern, or practice of widespread practice of City that amounts to a

custom that fairly represents City Policy.

    Houston cites this court to unpublished decision in Fuentes for the proposition that

in addition to similarity and specificity, a pattern must comprise sufficiently numerous

prior incidents’ rather than merely isolated. Fuentes, 689 Fed. App’x at 775, 778. That

is not the standard.



 PLAINTIFFS STATED A PLAUSIBLE CLAIM UPON WHICH RELIEF
                               CAN BE GRANTED
Application of Legal Principles in John Allen’s case.

History of the City’ of Houston’s actions in this case:

●       Body camera video given to judge we’ve never produced to plaintiff, as

ordered;

●       First set of video provided to Plaintiff were altered not visible

●       Second set of video ordered by the appellate court were altered with missing

content with different metadata from the first videos

●       Initial requests for Salina Body Camera Video and audio were not provided and

Plaintiff was informed that there was no video. or audio.




                                                                                      10
●       Following appellate court’s order for production of video and audio, the City

provided Plaintiff with altered and missing content from Salinas body cam, but did

not provide audio. The City once again claimed Salinas had no audio.

●       Request for Officer Salina’s audio has never been produced

●       Dash camera videos have never been produced for any of the squad cars at

the scene;

●       Body Cameras with accompanying audio of the numerous officers on the scene

have never been produced:

●       Hayes, the shooter surveal and investigated the scene after the shooting and

was never relieved of his weapon;

●       Improper Chain of custody for the officer’s gun and bullets

●       Improper chain of custody for the Plaintiff truck and personal effects



        First, the court must evaluate the Monell claim based on the City’s efforts to

deceive this court: Body camera videos have been altered2documents have been

altered, authenticated videos with complete audio have yet to be produced with a

supporting business record affidavit and the ones that have been produced to the

plaintiff have been altered. (See, Motion to compel, Dkt. Entry #54 ) These items

have yet to be produced

2
 Salinas body camera video starts at 6:42 and stops at 6:50. Gunshots for Salinas body camera is timed at 6:43.
Hayes’ time starts at 6:35 and his gunshot was at 6:36.


                                                                                                             11
      Plaintiff ’s claims under this rubric are found throughout the entire Second

Amended Complaint and contrary to the City’s limited this court to                just the

Thirteenth, Fifteenth, and Sixteenth Claims. (See, Dkt. entry 61, paragraphs). The

proper context requires this court to consider the relevant facts asserted within the

four corners of the complaint and each claim referenced within the subparagraph

entitled the Monell claims. The alteration and editing of body camera videos of the

shooting is significant because on the one hand the City of Houston cannot in good

faith contend that facts have not been presented when evidence has been withheld.

or altered. The City seems to view each of the claims in isolation.

      Plaintiffs, Estate of John Allen alleged facts to support a Monell claim against the

City for its role in causing the constitutional violations against John Allen, Sr..

Plaintiffs alleged that the policymakers at City of Houston and police Chief

McCelland had a policy or custom where they allowed officers within the department

to use excessive force when arresting an accused . (Dkt #60 and 61 ). Plaintiff alleged

facts to support that City of Houston and Chief McCelland were aware that its

officers were engaging in misconduct amounting to constitutional violations by its

“use of force policy”, “de-esclation policy”, “de-escalation techniques to reduce or

minimize the use of physical force” and “duty to intervene when officer witnessing a

fellow officer’s misconduct and infliction of excessive force and the officers failure to

render life-saving (CPR) medical aide to a victim of police involved shooting..



                                                                                        12
     There have been facts alleged to show that HPD officers not only engaged in a

pattern of use of excessive force on             the mentally ill and on black men

disproportionately, supervising officers and The City of Houston did nothing, thereby

ratifying the conduct. (Dkt #60 and 61 ). Including awarding the offending officers as

it did with Justin Hayes, for the use excessive force causing the shooting death of

John Allen, Jr.( See, Exhibit #2, Certificate for the shooting death of an unarmed

citizen). Viewing the allegations of the second amended complaint in Allen’s favor, as

the district court must, an actionable pattern of use of excessive force on the mentally

ill and/ or on black men is a persistent practice in the City of Houston.

Pattern of constitutional violations within the Houston Police Department

John Allen has presented facts that must be taken as true at this stage, to support an

allegation of a persistent or widespread practice of City Officials or employees which

is so common and well-settled as to constitute a custom that fairly represents City

policy. (See, Dkt. entry #60 and 62) That is, a policy of using excessive force, failing to

abide by a use of force continuum, communicating ineffectively with mentally ill

consumers, de-escalation techniques, failure to train officers on descalation,

administering life saving medical aide (e.g CPR) to victims of police involved shooting.

Plaintiff refers to over seven similar police shootings that show a widespread practice

or custom.

Defendants Failure to Train and Failure to Supervise



                                                                                         13
   A municipality’s decision to allow its officer to use deadly force on its citizens with

any recourse causes constitutional violations. The City of Houston not only doesn’t

punish its officers for the use of excessive force, but it also issues awards, pay

increases and it supports them through any criminal prosecution. In City of Canton v.

Harris, the Court ruled that a municipality can be liable for its constitutional policies

when those policies reflected deliberate choices of policymakers to disregard the

obvious constitutional harms that would befall their citizens because of those policies.

There were two ways: First, failure to train or supervise its officers in the use of deadly

force; and, second if it failed to respond to repeated complaints of a constitutional

injury. The City of Houston’s failure to find any officer-involved shootings unjustified,

or discipline any officers for their excessive deadly force amounts to a complete

abdication by the City of its duty to supervise its officers.

Allen’s submission of various infractions and instances of wrongdoing by other

officers employed by the HPD in support of his “widespread practice” supervision

claim. Here the necessary similarity is the purposeful fabrication and planting of

evidence/false arrest misconduct involved here. Indeed, in many instances, the

allegations reflect some disciplinary or other remedial actions being taken by the

supervision police chief.

Ratification




                                                                                        14
The city of Houston has ratified each use of deadly force by its officers as

demonstrated through its actions after the use of deadly force by Hayes, as the City of

Houston has done in nearly every other case of use of deadly force by its officers.

Defendant contends that ratification is “limted to extreme factual situations: and

defined “extreme” to mean if it involves a municipality’s acceptance of : incompetent

and catastrophic performance, “dangerous recknessess. or gross abuse by a municipal

employee. (See, Dkt. Entry # Page 8). Here, John Allen’s case is the extreme case

where an unarmed Mr. John Allen, Sr. is shot five times at a traffic stop for a broken

tail light with a gun aimed across the female passenger's body. The City of Houston

issues the officer a certificate for the shooting. “The Hostile Engagement Award” was

presented to Justin T. Hayes on August 23, 2016 . A few months later Justin Hayes

was awarded a Certification Incentive Pay level increases of $129.25. The city

approved this misconduct as evidence by its chief ’s decision to commend the shooter

and sign the certificate and award him a pay increase. Today, Hayes has been

promoted to a Sargent.

      Significantly no City of Houston officer at the scene rendered no life saving

measures such as CPR, chest compression or mouth to mouth resuscitation.

      The facts alleged in the Live Complaint involve not just Hayes's conduct but the

collective conduct of multiple officers and acts, namely the actions after the excessive

force. altering the video evidence to cut the critical moments out of the frame of the



                                                                                      15
video to determine whether Mr. Allen had a gun pointed at Hayes when Hayes shot

him or not. The HPD Policymaker, The Chief of Police McClelland, reviews each and

every use of deadly force, even if it involves shooting animals, and is responsible for

determining whether discipline is warranted or not. At the time of this shooting, the

policymaker for HPD has not found discipline for the use of force by one of his

officers in over 400 cases of use of deadly force since 2009. The city of Houston may

be liable if its policymakers condone or otherwise adopt the creation of a custom by

knowingly ratifying the illegal or unconstitutional actions of subordinate,

non-policymaking employees. Santibanes v. City of Tomball, Tex., 654 F. Supp. 2d 593,

611 (S.D. Tex. 2009) (citing Turner v. Upton County, Tex., 915 F.2d 133, 136 (5th Cir.

1990)). “A persistent, widespread practice of officials or employees, which, although

not authorized by officially adopted and promulgated policy, is so common and

well-settled as to constitute a custom that fairly represents the municipal policy. Actual

or constructive knowledge of such custom must be attributable to the governing body

of the municipality or to an official to whom that body had delegated policy-making

authority.” Webster, 735 F.2d at 841 (en banc). Although the use of force as justified by

the Chief of police, absence of immediate danger the use of force by Hayes would not

be justified, if Mr. Allen was not pointing a weapon at Hayes as he alleged to be the

reason for the use of force.




                                                                                       16
       A single incident of failing to discipline “can constitute the basis for finding an

official custom or policy when there is a failure to discipline those involved” in an

extreme factual situation. Grandstaff v. City of Borger, Tex., 767 F.2d 161, 170 (5th Cir.

1985) (emphasis added). An extreme factual situation, as found in Grandstaff, is

characterized as an “incompetent and catastrophic performance and a gross...abuse of

the use of deadly weapons.” Barkley v. Dillard Dept. Stores, Inc., 277 Fed. App’x 406, 413

(5th Cir. 2008)(citing Grandstaff, 767 F.2d at 171).

                                        CONCLUSION

        For the foregoing reasons, Defendant, City of Houston’s Motion to Dismiss

should be denied in all respects. Alternatively, since discovery remains outstanding

from the City of Houston. plaintiff be afforded an opportunity to amend upon receipt

of the outstanding discovery detailed in the Motion to compel. (Dkt entry. 54)


                                         Respectfully submitted,
                                         /s/ Debra V. Jennings
                                         ___________________________________
                                         Law Office of Debra Jennings
                                         SBN: 10631850
                                         FED ID 14373
                                         6140 HWY 6, # 269
                                         Missouri City, TX 77459
                                         Attorney for Plaintiff
                                         Phone: (832) 904-4666
                                         Fax: 1(832) 442-3700
                                         Email: lawyerdvj@gmail.com

                                                                                        17
                                     THE LEWIS LAW GROUP, PLLC.
                                     /s/U. A. Lewis
                                     U. A. Lewis
                                     State Bar No. 24076511
                                     Federal Bar No. 1645666
                                     P. O. Box 27353
                                     Houston, TX 77227
                                     Telephone: (713)570-6555
                                     Facsimile: (713) 581-1017
                                     ATTORNEY FOR PLAINTIFFS

                         CERTIFICATE OF SERVICE
       I certify that a true copy of this Response was served electronically by

DC/ECF in accordance with the Federal Rules of Civil Procedure on the following on

October 9, 2020 to James Butts, City of Houston and Justin Hayes’s Counsel.

/s/ Debra V. Jennings
___________________________________
Debra V. Jennings
Attorney for Plaintiff




                                                                                18
